944 F.2d 904
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Raymond E. FERGUSON, Petitioner-Appellant,v.Ted ENGLE, Respondent-Appellee.
No. 91-3204.
United States Court of Appeals, Sixth Circuit.
Sept. 23, 1991.

1
Before MERRITT, Chief Judge, RYAN, Circuit Judge, and HARVEY, Senior District Judge.*

ORDER

2
Raymond E. Ferguson, an Ohio state prisoner, appeals from the district court order denying his petition for a writ of habeas corpus filed under 28 U.S.C. § 2254.   His counsel moves for an extension of appointment under the Criminal Justice Act.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
Ferguson's habeas petition alleged that he was denied due process during his state parole release hearing.   The district court adopted the magistrate's recommendation to deny the petition because Ohio prisoners have no liberty interest in parole,  Wagner v. Gilligan, 609 F.2d 866, 867 (6th Cir.1979), and therefore no cognizable constitutional claim was stated.


4
Upon consideration, we affirm the denial of this petition for the reason stated by the district court.   Rule 9(b)(3), Rules of the Sixth Circuit.   The motion for extension of appointment of counsel is denied.



*
 The Honorable James Harvey, Senior U.S. District Judge for the Eastern District of Michigan, sitting by designation